Case 2:19-cv-10934-GAD-DRG ECF No. 65 filed 09/24/20       PageID.1096    Page 1 of 15




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 GLOBAL TECHNOLOGY, INC.,

                   Plaintiff,
                                                      Case No.: 19-cv-10934
 v.                                                   Honorable Gershwin A. Drain


 NINGBO SWELL INDUSTRY,
 CO., LTD.,

              Defendants.
 ___________________________/

         OPINION AND ORDER VACATING REPORT AND
     RECOMMENDATION [#39], DENYING MOTION TO DISMISS
  WITHOUT PREJUDICE [#34], GRANTING IN PART AND DENYING IN
    PART MOTION TO MODIFY THE SCHEDULING ORDER [#55],
 REQUIRING PLAINTIFF TO AMEND THE COMPLAINT AND SETTING
     STATUS CONFERENCE FOR OCTOBER 19, 2020 AT 2:00 P.M.

 I.    INTRODUCTION

       Plaintiff Global Technology, Inc. (“Global”) filed the instant action claiming

 Defendant Ningbo Swell Industry, Co., Ltd. (“Ningbo Swell”) owes Plaintiff post-

 termination, “life of the product” commissions under a Sales Representative

 Agreement (“SRA”) executed by the parties on December 12, 2003. Presently

 before the Court is Magistrate Judge David R. Grand’s June 23, 2020 Report and

 Recommendation recommending that the Court deny the Defendant’s Motion to

 Dismiss the Complaint. Because the Magistrate Judge lacked the authority to issue
Case 2:19-cv-10934-GAD-DRG ECF No. 65 filed 09/24/20       PageID.1097    Page 2 of 15




 the Report and Recommendation, the Court will vacate the Report and

 Recommendation and will consider Defendant’s Motion to Dismiss de novo. Also,

 before the Court is the Defendant’s Motion to Modify the Scheduling Order, filed

 on August 28, 2020.

       These matters are fully briefed, and upon review of the parties’ briefing, the

 Court concludes oral argument will not aid in the disposition of these matters.

 Accordingly, the Court will resolve the Defendant’s motions on the briefs. See

 E.D. Mich. L.R. 7.1(f)(2). For the reasons that follow, the Court will deny

 Defendant’s Motion to Dismiss without prejudice and will grant in part and deny in

 part Defendant’s Motion to Modify the Scheduling Order. The Court will also

 require Plaintiff to file an amended complaint.


 II.   FACTUAL BACKGROUND

       Pursuant to the SRA,1 Plaintiff served as Defendant’s sales representative by

 soliciting and procuring business for the sale of Defendant’s automotive trimming

 products, such as emblems and nameplates, and decorative vehicle appliques. ECF

 No. 1, PageID.2-3. In December of 2011, Defendant notified Plaintiff that it

 would not renew the SRA for another term, and the SRA terminated on December

 13, 2011. Id., PageID.3.


 1
  The SRA was amended several times, however this is irrelevant to any of the
 issues raised in Defendant’s Motion to Dismiss.
                                          2
Case 2:19-cv-10934-GAD-DRG ECF No. 65 filed 09/24/20        PageID.1098    Page 3 of 15




       Under paragraph 3.1 of the SRA, Defendant agreed to pay commissions of

 5% “on any and all shipments of products to customers within” Plaintiff’s territory

 “during the term of this agreement.” Id., PageID.16. Paragraph 3.2 of the SRA

 provides that commissions shall be paid within 90 calendar days of the invoice

 date. In the event the SRA was terminated, paragraph 4.2 provides that:

       [c]ommissions shall be paid to Agent, as provided under Paragraph 3
       hereof, on all invoiced shipments of products, where such Products
       were either produced for the customer prior to the effective date of
       termination or expiration of this Agreement or where the business
       regarding such Products was procured prior to the effective date of
       termination or expiration of this Agreement. Commission shall be
       paid for the life of the Products. The term “life of the Products”
       means for as long as the Product is being sold by Principal to the
       customer regardless of the customer’s usage of that product within or
       outside of a given platform or model vehicle family. This provision
       shall apply to all shipments of such Products by Principal pursuant to
       the original purchase order thereof or any amendment thereto or any
       subsequent order, reorder or continuation thereof. A Product shall be
       considered as being the same Product regardless of a change of part
       number or a change in manufacturing methods or product dimensions
       if the end use is functionally the same.

 Id., PageID.18. Finally, business is considered “procured prior to the effective date

 of termination” under paragraph 4.3 “if a Customer’s request for quotation or

 Principal’s quotation is issued prior to the effective date of termination or

 expiration” of the SRA and a purchase order or other similar agreement is made by

 the Customer “prior to or within one (1) year after the effective date of termination

 or expiration of this Agreement.” Id. The Complaint alleges invoiced shipments



                                          3
Case 2:19-cv-10934-GAD-DRG ECF No. 65 filed 09/24/20         PageID.1099    Page 4 of 15




 of disputed and undisputed Products remain subject to commissions. Id., PageID.5,

 8.

 III.   LAW & ANALYSIS

        A.   Magistrate Judge’s        Authority     to   Issue    the     Report   &
             Recommendation

        Pursuant to 28 U.S.C. § 636(b)(1)(B), a magistrate judge may exercise

 certain duties only if a district judge designates or refers the matter to the

 magistrate judge to conduct those duties.

        [M]agistrate judges can only obtain authority if granted that authority
        by district courts. A magistrate judge may not seek out work or
        expand his or her role beyond that assigned by the district judge.
        Thus, the starting point in any analysis of an action by a magistrate
        judge is the scope of the specific referral to that magistrate judge by
        the district court.

 12 Charles A. Wright & Arthur R. Miller, Fed. Prac. & Proc., § 3608 (2d ed.

 1997). Here, the Court never issued an order of reference to the magistrate judge

 concerning Defendant’s Motion to Dismiss.

        Because there was no referral, the magistrate judge lacked authority to issue

 the Report and Recommendation and it will be vacated. United States v. Erwin,

 155 F.3d 818, 825 (6th Cir. 1998) (affirming that transfer order went beyond the

 magistrate judge’s authority and was void because the magistrate judge entered the

 order “without a specific reference as required by” the court’s local rules); see also

 Giangola v. Walt Disney World Co., 753 F. Supp. 148, 152-53 (D.N.J. 1990) (“The


                                             4
Case 2:19-cv-10934-GAD-DRG ECF No. 65 filed 09/24/20         PageID.1100    Page 5 of 15




 Magistrate was not empowered to hear the matter without being so designated by a

 District Judge[,]” thus, “no effect can be given his Order.”).

         B.   Defendant’s Motion to Dismiss

              1. Standard of Review

         A motion for judgment on the pleadings under Rule 12(c) of the Federal

 Rules of Civil Procedure is reviewed under the same standard as a motion brought

 pursuant to Rule 12(b)(6) for failure to state a claim upon which relief can be

 granted. See Grindstaff v. Green, 133 F. 3d 416, 421 (6th Cir. 1998). Federal Rule

 of Civil Procedure 12(b)(6) allows the court to make an assessment as to whether

 the plaintiff has stated a claim upon which relief may be granted. See Fed. R. Civ.

 P. 12(b)(6). “Federal Rule of Civil Procedure 8(a)(2) requires only ‘a short and

 plain statement of the claim showing that the pleader is entitled to relief,’ in order

 to ‘give the defendant fair notice of what the ... claim is and the grounds upon

 which it rests.’” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citing

 Conley v. Gibson, 355 U.S. 41, 47 (1957). Even though the complaint need not

 contain “detailed” factual allegations, its “factual allegations must be enough to

 raise a right to relief above the speculative level on the assumption that all of the

 allegations in the complaint are true.” Ass’n of Cleveland Fire Fighters v. City of

 Cleveland, 502 F.3d 545, 548 (6th Cir. 2007) (quoting Bell Atlantic, 550 U.S. at

 555).


                                           5
Case 2:19-cv-10934-GAD-DRG ECF No. 65 filed 09/24/20         PageID.1101     Page 6 of 15




        The court must construe the complaint in favor of the plaintiff, accept the

 allegations of the complaint as true, and determine whether plaintiff’s factual

 allegations present plausible claims. To survive a Rule 12(b)(6) motion to dismiss,

 plaintiff’s pleading for relief must provide “more than labels and conclusions, and

 a formulaic recitation of the elements of a cause of action will not do.” Id.

 (citations and quotations omitted). “[T]he tenet that a court must accept as true all

 of the allegations contained in a complaint is inapplicable to legal conclusions.”

 Ashcroft v. Iqbal, 556 U.S.662, 678 (2009).      “Nor does a complaint suffice if it

 tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Id. “[A]

 complaint must contain sufficient factual matter, accepted as true, to ‘state a claim

 to relief that is plausible on its face.’” Id. The plausibility standard requires “more

 than a sheer possibility that a defendant has acted unlawfully.” Id. “[W]here the

 well-pleaded facts do not permit the court to infer more than the mere possibility of

 misconduct, the complaint has alleged–but it has not ‘show[n]’– ‘that the pleader is

 entitled to relief.’” Id. at 1950.

        The district court generally reviews only the allegations set forth in the

 complaint in determining whether to grant a Rule 12(b)(6) motion to dismiss,

 however “matters of public record, orders, items appearing in the record of the

 case, and exhibits attached to the complaint, also may be taken into account. Amini

 v. Oberlin College, 259 F. 3d 493, 502 (6th Cir. 2001). Documents attached to a


                                           6
Case 2:19-cv-10934-GAD-DRG ECF No. 65 filed 09/24/20          PageID.1102      Page 7 of 15




 defendant’s “motion to dismiss are considered part of the pleadings if they are

 referred to in the plaintiff’s complaint and are central to her claim.” Id.

       2.     Defendant’s Arguments

       Defendant argues Plaintiff’s Complaint must be dismissed because it raises

 claims that are time barred by the applicable 6-year statute of limitations, and the

 Complaint fails to state a claim for breach of contract. “A party claiming a breach

 of contract must establish by a preponderance of the evidence (1) that there was a

 contract, (2) that the other party breached the contract, and (3) that the party

 asserting breach of contract suffered damages as a result of the breach.” Miller-

 Davis Co. v. Ahrens Constr., Inc., 296 Mich. App. 56, 71, 817 N.W.2d 609, 619

 (2012) (emphasis added).

       Defendant argues Plaintiff has failed to plead the existence of a contract

 because the allegations confirm that the SRA has been terminated since December

 of 2011. Defendant relies on this Court’s decision in E3A v. Bank of Am., N.A.,

 No. 13-cv-10277, 2013 U.S. Dist. LEXIS 52125 (E.D. Mich. Apr. 11, 2013),

 however, E3A involved a real estate contract, and did not involve a post-

 termination, “life of the products” commissions provision as the SRA does in this

 action. Defendant’s reliance on DiPonio Constr. Co. v. Neal A. Newbie, Inc., 494

 Mich. 543; 837 N.W.2d 244 (2013) is also misplaced because that case likewise

 did not involve a post-termination, “life of the product” provision.


                                            7
Case 2:19-cv-10934-GAD-DRG ECF No. 65 filed 09/24/20        PageID.1103    Page 8 of 15




       Here, Plaintiff’s breach of contract claim is based upon Defendant’s

 purported breach of paragraphs 4.2 and 4.3 of the SRA by refusing to pay for

 invoiced shipments of certain disputed and undisputed products for the “life of the

 product[s,]” subsequent to termination of the SRA.         Defendant’s nonsensical

 argument that the 2011 contract termination bars Plaintiff’s claims is without

 merit. This case involves post termination, “life of the products” commission

 provisions, which only become available in “the event of termination or expiration

 of this Agreement.”

       Defendant further complains that the plain language of the SRA’s paragraph

 3.1 demonstrates the parties intended to limit commissions to shipments occurring

 “during the term of [the] Agreement.” However, Defendant ignores the plain

 language set forth in paragraph 4.2 which requires payment of “life of the product”

 commissions on certain products upon termination of the agreement.            When

 interpreting a contract to determine the intent of the parties, the Court must “give

 effect to every word, phrase, and clause in a contract and avoid an interpretation

 that would render any part of the contract surplusage or nugatory.” Klapp v.

 United Ins. Grp. Agency, Inc., 468 Mich. 459, 467; 663 N.W.2d 447 (2003).

       Accepting Defendant’s argument would require the Court to ignore

 paragraph 4.2 of the SRA. Paragraph 4.2 states that “[i]n the event of termination

 or expiration of this Agreement, . . . commissions shall be paid to Agent . . . where


                                          8
Case 2:19-cv-10934-GAD-DRG ECF No. 65 filed 09/24/20         PageID.1104    Page 9 of 15




 such products were either produced for the customer prior to the effective date of

 termination . . or where the business regarding such products was procured prior to

 the effective date of termination or expiration of this Agreement.” Paragraph 4.2

 further states that “[c]ommissions shall be paid for the life of the Products” which

 means “for as long as the Product is being sold by Principal to the customer.” This

 “life of the products” provision “shall apply to all shipments of such products by

 Principal pursuant to the original purchase order thereof or any amendment thereto

 or any subsequent order, reorder, or continuation thereof.”          Ningbo Swell’s

 interpretation ignores the express “life of the products” provision that is implicated

 upon “the event of termination or expiration of this Agreement.” Defendant’s

 suggestion that construing the SRA to require post-termination commissions would

 render “during the term of this agreement” in paragraph 3.1 meaningless is without

 merit. Similarly, adopting Ningbo Swell’s interpretation would render paragraph

 4.2’s termination and “life of the products” provisions meaningless.

       While the Court rejects Defendant’s suggestion that the Court ignore express

 provisions in the SRA, the law requires that Defendant be given adequate notice of

 Plaintiff’s claims, which occurs when the Complaint “contain[s] sufficient factual

 matter, accepted as true, to state a claim to relief that is plausible on its face.”

 Iqbal, 556 U.S. at 678. Plaintiff’s Complaint “tenders naked assertion[s] devoid of

 further factual enhancement.” Id. The Complaint alleges merely that “invoiced


                                           9
Case 2:19-cv-10934-GAD-DRG ECF No. 65 filed 09/24/20          PageID.1105     Page 10 of 15




  shipments of [Disputed and Undisputed] Products remain subject to commissions,”

  without detailing when and what products were shipped or the amount of the

  outstanding commission payments. ECF No. 1, PageID.5, 8. In order for Plaintiff

  to give Defendant “fair notice of what the [breach of contract] claim is and the

  grounds upon which it rests,” Twombly, 550 U.S. at 555, the Complaint must

  “contain sufficient factual matter, accepted as true, to state a claim to relief that is

  plausible on its face.” Iqbal, 556 U.S. at 678.

        Plaintiff attempts to rectify the deficiencies with respect to the Complaint by

  relying on exhibits that it attaches to its Response to the Defendant’s Motion to

  Dismiss.   However, these exhibits were not referenced in the Complaint nor

  attached thereto.    Therefore, Plaintiff cannot defeat a Rule 12(c) motion for

  judgment on the pleadings by relying on these exhibits. Amini, 259 F. 3d at 502.

        For instance, Plaintiff’s Response to the Motion to Dismiss relies on a

  January 10, 2012 letter drafted by Defendant’s attorney. In the letter, Ningbo

  Swell’s attorney indicates, relative to the parties’ post-termination obligations, that

  “commissions will be paid pursuant to paragraph 3 of the SRA on all invoiced

  shipments of products, where such products were either produced for the customer

  prior to the termination of the SRA or where the business regarding such products

  was obtained prior to the termination of the SRA.” Id. at PageID.460. Counsel

  further advised that, “[t]hese commissions are to be paid for the ‘life of the


                                            10
Case 2:19-cv-10934-GAD-DRG ECF No. 65 filed 09/24/20        PageID.1106   Page 11 of 15




  product’ as defined in the SRA. It is understood that ‘life of the product’ may

  exceed more than one year.” Id., PageID.460-61. Included with the January 10,

  2012 letter is a list of 137 products that the parties agreed were subject to post-

  termination commissions. Id., PageID.463-65.

        Additionally, in the Response to the Motion to Dismiss, Plaintiff includes an

  affidavit from Paula Cicilian, Manager of Global’s Accounting Department, who

  states that “[f]ollowing the termination of the SRA through the present, Ningbo has

  paid Global over $675,000.00 in commission for Products that Ningbo has shipped

  to North America.” Id., PageID.470. Ms. Cicilian also states that Global is

  currently owed $50,000.00 in commissions on shipments of Products the parties

  agreed were subject to the post termination “life of the product” provision in

  paragraph 4.2. Id. Ms. Cicilian further advises that Global is owed more than

  $900,000.00 on Products the parties refer to as “disputed products,” or products the

  parties have not agreed are part of Ningbo Swell’s post termination, “life of the

  product” commissions obligations. Id.      Finally, Ms. Cicilian states that Ningbo

  Swell’s breach of the post termination, “life of the product” provision in paragraph

  4.2 first occurred in June of 2013. Id.

        Even though Plaintiff’s Complaint should have included factual detail as to

  the specific breaches of the post termination, “life of the product” provision, when

  they occurred and the commission amounts due, the Court will permit Plaintiff an


                                            11
Case 2:19-cv-10934-GAD-DRG ECF No. 65 filed 09/24/20        PageID.1107    Page 12 of 15




  opportunity to amend the Complaint to rectify the problems discussed herein. See

  United States Ex rel. Bledsoe v. Cmty. Health Sys., 342 F.3d 634, 644 (6th Cir.

  2003)(“[W]here a more carefully drafted complaint might state a claim, a plaintiff

  must be given at least one chance to amend the complaint before the district court

  dismisses the action with prejudice.”).       Plaintiff’s amendment can provide

  Defendant “fair notice” of the grounds upon which Plaintiff’s breach of contract

  claim rests by specifying the post-termination “life of the products” commissions

  breaches, when these breaches occurred and the amount of the unpaid

  commissions.

        The Court also finds that any breaches of the post-termination, “life of the

  products” provision that occurred from March 29, 2013 forward survive a statute

  of limitations challenge because these breaches occurred within six years of the

  filing of the Complaint. Id., Seyburn, Kahn, Ginn, Bess, Deitch & Serlin, P.C. v.

  Bakshi, 483 Mich. 345; 771 N.W.2d 411, 417 (Mich. 2009) (concluding that

  Michigan’s six-year statute of limitation for breach of contract claims begins to run

  “on the date that the breach occurs.”); H.J. Tucker & Assoc. v. Allied Chucker &

  Eng’g Co., 234 Mich. App. 550; 595 N.W.2d 176, 183 (Mich. Ct. App. 1999) (post

  termination commissions payment claims “are analogous to claims for payments

  under an installment contract” and “accrue as each payment becomes due.”).

  Defendant’s argument that Plaintiff’s claims are barred by the statute of limitations


                                           12
Case 2:19-cv-10934-GAD-DRG ECF No. 65 filed 09/24/20         PageID.1108   Page 13 of 15




  because the SRA was terminated in 2011 is without merit.

         Finally, the Court rejects Defendant’s unconscionable argument. The Sixth

  Circuit Court of Appeals has enforced post termination, “life of the product”

  contractual provisions in the automotive industry. See Kingsley Assoc. v. Moll

  Plasticrafters, 65 F.3d 498, 502 n.5 (6th Cir. 1995); Terry Barr Sales Agency v.

  All-Lock Co., 96 F.3d 174, 176 (6th Cir. 1996).            Defendant has failed to

  demonstrate that the SRA’s post termination, “life of the products” commissions

  provision is procedurally or substantively unreasonable.

        For all of these reasons, the Court will deny Defendant’s Motion to Dismiss

  without prejudice and will require Plaintiff to amend the Complaint.

        C.    Motion to Modify Scheduling Order

        On June 10, 2020, this Court entered an Order granting Defendant’s Motion

  to Adjourn the Scheduling Order. Now before the Court is Defendant’s August 28,

  2020 Motion to Modify the Scheduling Order wherein Defendant asks that the

  Court extend all of the dates in the Court’s June 10, 2020 Order by 8 months. In

  the alternative, Defendant requests that the Court conduct a status conference.

  Here, the Court concludes that Defendant has established good cause in part for

  modification of the scheduling order in this matter. The Court will therefore extend

  the dates set forth in the June 10, 2020 Order by a period of approximately six




                                          13
Case 2:19-cv-10934-GAD-DRG ECF No. 65 filed 09/24/20         PageID.1109    Page 14 of 15




  months.2 Accordingly, the following dates shall govern this matter:



      Plaintiff’s Amended Complaint due: October 2, 2020
      Defendant’s Answer or Responsive October 13, 2020
      Pleading to Amended Complaint
      due:
      Status Conference:                 October 19, 2020 at 2:00 p.m.
      Discovery Cutoff:                     April 26, 2021
      Dispositive Motion Cutoff:         June 7, 2021
      Settlement     Conference     with September of 2021
      Magistrate Judge David R. Grand:


      Motions in Limine due:                September 7, 2021
      Final Pretrial Order due:             September 28, 2021
      Final Pretrial Conference:            October 5, 2021 at 2:00 p.m.
      Jury Trial:                           October 19, 2021 at 9:00 a.m.


      IV.   CONCLUSION

         Accordingly, Magistrate Judge David R. Grand’s June 23, 2020 Report and

  Recommendation [#39] is VACATED.

         Defendant’s Motion to Dismiss [#34] is DENIED WITHOUT PREJUDICE.

         Defendant’s Motion to Modify the Scheduling Order [#55] is GRANTED IN



  2
   The policies and procedures set forth in ECF No. 9 continue to apply to these
  proceedings. Additionally, the Court requires strict compliance with Local Rule
  5.1(a)(3). Therefore, any future filings that fail to comply with the font
  requirements described in the rule will be immediately stricken.
                                          14
Case 2:19-cv-10934-GAD-DRG ECF No. 65 filed 09/24/20        PageID.1110      Page 15 of 15




  PART and DENIED IN PART. The parties are advised that there will be no

  further extensions to the scheduling order dates.

        Plaintiff shall file an Amended Complaint no later than October 2, 2020.

        Defendant shall file an Answer or Responsive Pleading no later than October

  13, 2020.

        The Court will conduct a Status Conference via videoconference on October

  19, 2020 at 2:00 p.m.

        SO ORDERED.

  Dated: September 24, 2020                           /s/Gershwin A. Drain
                                                      GERSHWIN A. DRAIN
                                                      United States District Judge




                            CERTIFICATE OF SERVICE

              Copies of this Order were served upon attorneys of record on
                September 24, 2020, by electronic and/or ordinary mail.
                                  /s/ Teresa McGovern
                                      Case Manager




                                           15
